DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY DEVICE AND ELECTRONIC APPARATUS INCLUDING PIXELS HAVING RELATIVE MISALIGNMENTS OF CORRESPONDING REFLECTORS AND COLOR FILTERS CHANGE WITH RESPECT TO CENTER OF DISPLAY SURFACE.

Claim Objections
Claims 1-2 & 4 are objected to because of the following informalities:  
Regarding Claim 1:
In Line 3: Before “light emitting elements”, insert ---plurality of--- for consistency with the antecedent recited previously in Line 2 of instant Claim 1.
In Lines 4-5: Before “light emitting elements”, insert ---plurality of--- for consistency with the antecedent recited previously in Line 2 of instant Claim 1.
In Lines 6-7: Before “light emitting elements”, insert ---plurality of--- for consistency with the antecedent recited previously in Line 2 of instant Claim 1.
In Line 10: After “two light emitting elements”, insert ---is---.

Regarding Claim 2:
In Line 2:
Before “color filters”, insert ---plurality of--- for consistency with the antecedent recited previously in Line 4 of parent Claim 1.
Before “light emitting elements”, insert ---plurality of--- for consistency with the antecedent recited previously in Line 2 of parent Claim 1.

Regarding Claim 4:
In Line 2:
Delete unnecessarily repeated phrase “corresponding to”.
Before “light emitting elements”, insert ---plurality of--- for consistency with the antecedent recited previously in Line 2 of parent Claim 1.
Appropriate correction is required.




Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
The configuration wherein “relative misalignment occurs between the light emitting element [e.g. 103], the reflector [e.g. 119], and the color filter [e.g. CF 113a]” is critical or essential to the practice of the invention, but not included in the claim(s).  Therefore, the claimed invention is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claims 2-5 are also rejected for depending from rejected base Claim 1.
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112…and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended. [emphasis examiner’s] (See MPEP 2164.08(c))  
The examiner submits that the language of the specification makes clear that the missing limitation is critical for the invention to function as intended.  Applicant’s abstract recites:
The light emitting sections and the reflectors are arranged in a state in which centers of the reflectors are shifted [i.e. “misaligned”] from centers of luminescence surfaces of the light emitting sections in a plane perpendicular to a stacking direction so that light emitted in a direction other than a desired direction among the emission light from the light emitting sections is reflected. [emphasis examiner’s]
The instant specification further expounds the criticality of a misalignment between respective reflectors and corresponding color filters, teaching that applicant devised this configuration for the express purposes of solving the known problem of “color mixing” among adjacent pixels:
	See ¶ [0044-46] teaching:
If it is attempted to achieve a wide viewing angle in a display device of such a system, the occurrence of what is called color mixing in which light from one light emitting element is incident on the CF of an adjacent pixel and light emission of a desired color is not obtained is a problem… [emphasis examiner’s]
In this regard, various methods to suppress color mixing have been proposed until now… However, these methods have the following disadvantages… [emphasis examiner’s]
[T]he present inventors conducted extensive studies on technology for the display devices la and 1b according to the first embodiment described above that can suppress the occurrence of color mixing and can further improve wide viewing angle characteristics without causing reduction in other characteristics… [emphasis examiner’s]
As detailed by the instant application, the only mode of operation for the instant invention requires a “relative misalignment between the light emitting element [e.g. 103], the reflector [e.g. 119], and the color filter [e.g. CF 113a]” for the express purpose of reducing color mixing.  The instant application does not suggest any alternative transistor device that may be reasonably substituted for the disclosed “misalignment”.  Therefore, the instant application reasonably teaches one of ordinary skill in the art that this misalignment configuration is essential to the practice of the invention, and their omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01-04).  The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole.  The explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application, the following factors are most pertinent:
(A) The breadth of the claims is not commensurate in scope with the disclosure.  The instant independent Claim 1 fails to recite any misalignment among the color filters, reflectors, and light emitting elements; while the instant disclosure only suggests that the problem of color mixing is best solved by implementing applicant’s disclosed misalignment configuration.
(C) The prior art of record does not indicate that other configurations of display device may be used to practice the instant invention’s solution to color mixing.  
(F) The instant inventors provide no meaningful direction regarding how to best solve the problem of color mixing and practice the invention without the disclosed misalignment configuration.
(G) There exist no working examples of the claimed invention without the disclosed misalignment configuration.
(H) The quantity of experimentation needed to practice the invention is undue because the instant application does not even suggest that it would be possible to practice the claimed invention without the disclosed misalignment configuration.
Therefore, there is no reasonable expectation that any experimentation would result in another display device configuration that solves the problem of color mixing.
Consequently, this rejection under 35 U.S.C. § 112 is proper because the instant application, considered in its entirety, teaches that the missing claim elements wherein a “relative misalignment occurs between the light emitting element [e.g. 103], the reflector [e.g. 119], and the color filter [e.g. CF 113a]”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2017/0179437 to Kim et al. (from hereinafter Kim).
Regarding Claim 1, Kim teaches a display device (Figs. 1-9; e.g. see Figs. 7-8 reproduced below for convenience), comprising:
a plurality of light emitting elements (e.g. 140; see ¶ [0064-68]) provided above a substrate (e.g. 100; see ¶ [0064-68]);
a reflector (e.g. mirrors 210; see ¶ [0066-70 & 100-107]) provided on a light extraction side (e.g. top side) of the light emitting elements (140),
a plurality of color filters (e.g. 350; see ¶ [0068, 97, 104, & 128] teaching “the color filter 350 illustrated in FIG. 7 may also be included in the structure illustrated in Fig. 8…, interposed between the partitions 810a and 810b and is lower than or flush with the partitions 810a and 810b”) provided on the light extraction side (e.g. top) of the light emitting elements (140), and
a pixel defining film  (e.g. 130 & 710/810; see ¶ [0074-130]) having a side wall (as illustrated in Figs. see ¶ [0078-93 & 103]) disposed between two of the light emitting elements (140),
wherein a light reflection surface is formed along the side wall of the pixel defining film (130/710/810; see ¶ [0078, 93, & 103] teaching “a separate reflective material may be formed, or located, on a side wall of each of the partitions [e.g. 710/810]”), and
light emitted from one of the two light emitting elements (140) is reflected toward the reflector (210) by the light reflection surface (of 710/810; as reasonably illustrated by Figs. 4-9).


    PNG
    media_image1.png
    573
    1683
    media_image1.png
    Greyscale


Regarding Claim 2, Kim teaches the display device according to claim 1, further comprising a planarization film (e.g. adhesive 790/890; see ¶ [0076-77, 91, 95, 100, & 121]) provided between the color filters (350) and the light emitting elements (140).

Regarding Claim 4, Kim teaches the display device according to claim 1, wherein the pixel defining film (130/710/810) has openings corresponding to corresponding to the light emitting elements (140; as reasonably illustrated by Figs. 4-9).

Regarding Claim 5, Kim teaches the display device according to claim 1, further comprising a member (e.g. adhesive 790/890) covering the pixel defining film (e.g. covering sides of 130/710/910), wherein the member (790/890) has a first refractive index that is different from a second refractive index of the pixel defining film (130/710/910; e.g. see ¶ [0100] teaching “[a] refractive index of the partitions 810a and 810b may be smaller than that of the adhesive material in the region 890”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pre-Grant Pub. 2019/0379005 to Im et al. (from hereinafter Im).
Regarding Claim 3, Kim teaches the according to claim 2. 
Kim may not explicitly teach a display device further comprising a protection film, wherein the reflector (210) is provided between the protection film and the planarization film (790/890).
Im does teach a similar display device (e.g. Fig. 3 & 7A-F) comprising a protection film (e.g. 310; see ¶ [0095-115]), wherein an analogous reflector (330) is provided between a protection film (310) and a display element (200).
Im further teaches that the optical layer 310 is arranged between the reflective layer 330 and the second substrate 107 to improve adhesion with the second substrate 107 (see ¶ [0098]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to combine the protection film (310) of Im such that the reflector (210) of Kim is provided between the protection film and the planarization film (790/890), because Im demonstrates that this protection film configuration predictably and beneficially improves interlayer adhesion (see Im ¶ [0098]). 
Finally, the protection layer configuration would have been obvious because Im demonstrates that this configuration is an art-recognized equivalent for the same purpose of implementing reflectors in a display device (see MPEP § 2144.06).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892